                     Case 3:18-cv-01930-SI        Document 87    Filed 04/30/19    Page 1 of 2
  William X Nietzche
  Julie Metcalf Kinney
i c/o 4406 N Mississippi Avenue \
  Portland, Oregon [97217]     '1



  503-287-6494                  I IN THE UNITED STATES DISTRICT COURT
                               ·           .                                      FIL£D30RPF: 1916e4USDC·1~:P
                                                                                              7


                                       FOR 'fllE DISTRICT OF OREGON

                                                 PORTLAND DIVISION




         William X Nietzche (solely as trustee for
         KR.ME International Trust),
         Et al.,

                                                                            3:18-CV-01930-SI
                         Plaintiff/Petitioner,                                     Case No.
                                                             PLAINTIFF'S MOTION FOR
                                                             DEFAULT JUDGMENT AGAINST
                                                             UNITED STATES CORPORATION
                                                             COMPANY
                                                             (PURSUANT TO ;FRCP RULE 55)
         v.
         FREEDOM MORTGAGE CORPORATION (FMC),

         Et al.,

                         Defendant(s)/Respondent(s)



                            PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT

                 Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
         William X Nietzche, hereby moves this Court of Record to enter an order for Default Judgment
         against defendant United States Corporation Company, stating in support:
              1. On April 9, 2019, defendant United States Corporation Company received a copy of
                 plaintiff's First Amended Verified Complaint.

              2. Defendant United States Corporation Company had 21 days to file a response to the
                 summons and Verified Complaint.

              3. As of this date defendant United States Corporation Company has failed to file any
                 response to the First Amended Verified Complaint.




                   PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST USCC - Page 1 of 2
         Case 3:18-cv-01930-SI        Document 87       Filed 04/30/19     Page 2 of 2




   4. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiffs summons and First Amended Verified Complaint served upon
      defendant United States Corporation Company.

   5. The interest of justice and of the orderly administration ofthis court should result in entry
      of Default Judgment against defendant United States Corporation Company forthwith.
       WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order for
Default Judgment against defendant United States Corporation Company.


   RESPECTFULLY DATED this           J U day of April, 2019.




                     ~~temationalTrust
                     In Solo Proprio, In Proper Persona,
                     Sui Heredes, Sui Juris [Pro se]




      PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST USCC - Page 2 of 2
